DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on June 3, 2020; October 23, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   
	Examiner has not considered Foreign Citation EP 3058419 on the June 3, 2020 IDS for failure to provide a copy as per CFR 1.98(a)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, the claim recites “the magnetic latch door is prevented from opening when the temple is in the as-worn position” which is a functional limitation without any indication/structure for performing the function (MPEP 2173.05(g)).  Specifically, the metes and bounds are unclear because claim 2 recites a function but such function does not follow from the structure of claim 1 and thus it is unclear how to perform the function (MPEP 2173.05(g)).  Does the function “prevent from opening” require some other structure or is it a result of operating the device in a certain manner?
	As to claim 9, the claim recites “temporarily opened” which appears to be a subjective/relative term (MPEP 2173.05(b)) and is unclear what would constitute a temporary opening.  Specifically, the subjective opinion of a practitioner appears to determine the metes and bounds of what is “temporarily opened”.  For purposes of compact prosecution Examiner will interpret such that so long as the latch is capable of being opened it is also temporarily opened.
	As to claim 19, the claim recites “the latch door” which lacks antecedent basis.
	Claim 20 is rejected as dependent upon claim 19.	



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen (US 2016/0116760; herein Chen 760; cited by Applicant).
	As to claim 1, Chen teaches an eyewear comprising a frame (Chen 760 Fig. 6 - 12) comprising an eyewire frame configured to encircle a lens to couple the lens to the frame (Chen 760 Fig. 6 - 12, 24) and a second eyewire portion (Chen 760 Fig. 6 - 80), the second eyewire portion having a free end that separates from the first eyewire portion to enable removal of the lens from the eyewire (Chen 760 Fig. 6 - 60, 82; para. [0029]), a temple coupled to the eyewire and pivotable between a storage position and an as-worn position (Chen 760 Fig. 6 - 16; Figs. 4, 5), a magnetic latch comprising a magnetic latch door pivotally coupled to the eyewire (Chen 760 Fig. 6 - 18, 78, 38, 36; para. [0028], [0024]) and operable, when the magnetic latch door is closed, to couple the free end of the second eyewire portion to the first eyewire portion to provide the eyewire in a closed configuration in which the lens is coupled to the frame (Chen 760 Fig. 6 - 80, 60, 82, 44, 18; para. [0029]; Figs. 4-5 - when latch door closed, free end (60, 82) of second eyewire (80) is coupled to first eyewire (12, 24) at bump (44)).
	As to claim 2, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the magnetic latch 
	As to claim 3, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the temple remains attached to the eyewire during opening and closing of the magnetic latch (Chen 760 Fig. 4; Fig. 5).
	As to claim 4, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the temple and the latch door are pivotable about a common pivot axis (Chen 760 Fig. 5 - 38; para. [0026], [0027]).
	As to claim 5, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the magnetic latch includes a first magnetic portion comprising a first magnetic element fixed to the frame (Chen 760 Fig. 6 - 52) and wherein the magnetic latch comprises a second magnetic element fixed to the magnetic latch door (Chen 760 Fig. 6 - 78), the first and second magnetic elements operatively arranged to magnetically attract the magnetic door toward a closed position (Chen 760 Fig. 8 - 78, 52).
	As to claim 6, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Chen 760 further teaches the first magnetic element and the second magnetic element each comprise a magnet (Chen 760 para. [0028]).
	As to claim 7, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Chen 760 further teaches the latch door 
	As to claim 15, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the eyewire defines a respective lens opening for each of left and right lens of the eyewear (Chen 760 Fig. 6 - 12, 54), and wherein each of the lens openings is associated with a respective magnetic latch (Chen 760 Fig. 6 - 18, 78, 52).
	As to claim 16, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the frame defines a nose recess (Chen 760 Fig. 6 - 12, 24), and wherein the first and second eyewire portions are rigidly coupled via a joint located at the eye nose recess (Chen 760 Fig. 7 - 12, 24, 80).
	As to claim 17, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the first eyewire is an upper eyewire portion and the second eyewire portion is a lower eyewire (Chen 760 Fig. 6 - 12, 24, 80).
	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0357104 - herein Chen 104; cited by Applicant) in view of Chen 760 (cited above).
	As to claim 1, Chen 104 teaches eyewear comprising a frame, comprising an eyewire configured to encircle a lens to couple the lens to the frame (Chen 104 Fig. 1 -12, 16), the eyewire comprising a first eyewire portion and a second eyewire portion (Chen 104 Fig. 1 - 12, 16), the second eyewire portion having a free end that separates from the first eyewire portion to enable removal of the lens from the eyewire (Chen 104 Fig. 1 - 58, 60), a temple coupled to the eyewire and pivotable between a storage position and an as-worn position (Chen 104 Fig. 1 - 18, 68, 40; Fig. 5), and a latch comprising a latch door pivotally coupled to the eyewire (Chen 104 Fig. 5 - 20), and operable, when the latch door is closed, to couple the free end of the of the second eyewire portion to the first eyewire portion (Chen 104 Fig. 1 - 60, 58, 44, 42; Fig. 3 - 20) to provide the eyewire in a closed configuration in which the lens is coupled to the frame (Chen 104 Fig. 3 - 14, 16, 20). 
	Chen 104 does not specify the latch is magnetic.  In the same field of endeavor Chen 760 teaches eyewear with magnetic latch and magnetic latch door (Chen 760 Fig. 1 - 18, 78, 52; para. [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a magnetic latch door and magnetic latch since, as taught by Chen 760, such magnetic latching allows for conveniently fixing and removing lenses with a simplified construction (Chen 760; para. [0006], [0008]).
claim 2, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the magnetic latch door is prevented from opening when the temple is in the as-worn position (Chen 104 Fig. 5 - 20, 18).
	As to claim 3, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the temple remains attached to the eyewire during opening and closing of the magnetic latch (Chen 104 Fig. 5 - 18).
	As to claim 4, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the temple and the latch door are pivotable about a common pivot axis (Chen 104 - 82, 40).
	As to claim 5, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the magnetic latch includes a first magnetic portion comprising a first magnetic element fixed to the frame (Chen 760 Fig. 6 - 52) and wherein the magnetic latch comprises a second magnetic element fixed to the magnetic latch door (Chen 760 Fig. 6 - 78), the first and second magnetic elements operatively arranged to magnetically attract the magnetic door toward a closed position (Chen 760 Fig. 8 - 78, 52).
	As to claim 6, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Chen 760 further teaches the first magnetic element and the second magnetic element each comprise a magnet (Chen 760 para. [0028]).
claim 7, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Chen 760 further teaches the latch door includes a protrusion configured to limit rotation of the latch door to a rotational position within a range of magnetic attraction of the first and second magnetic elements (Chen 760 Fig. 8 - 74; para. [0029]).
	As to claim 8, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the magnetic latch defines a latch cavity (Chen 104 Fig. 1 - 44), wherein the second eyewire comprises a latch catch on the free end of the second eyewire (Chen 104 Fig. 1 - 60, 58), and wherein the latch catch is configured to interlock with the latch door to close the eyewire when the latch catch is positioned in the latch cavity and the latch door is closed (Chen 104 Fig. 1 - 60, 44; para. [0021], [0022]; Fig. 5; Fig. 6 - 44, 60, 20).
	As to claim 9, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the magnetic latch is configured to be temporarily opened by insertion of the latch catch into the latch cavity (Chen 104 Fig. 5 - 20, 84).
	As to claim 15, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the eyewire defines a respective lens opening for each of left and right lens of the eyewear (Chen 104 Fig. 1), and wherein each of the lens openings is associated with a respective magnetic latch (Chen 104 Fig. 1 - 20).
claim 16, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the frame defines a nose recess (Chen 104 Fig. 1 - 56, 24), and wherein the first and second eyewire portions are rigidly coupled via a joint located at the nose recess (Chen 104 Fig. 1 - 24, 56, 62, 64).
	As to claim 17, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the first eyewire portion is an upper eyewire (Chen 104 Fig. 1 - 12) and the second eyewire portion is a lower eyewire (Chen 104 Fig. 1 - 16).

Claims 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 104 and Chen 760 and further in view of Tully (US 1,660,587).
	As to claim 12, Chen 104 in view of Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 104 further teaches the eyewire is configured to partially open upon release of the magnetic latch (Chen 104 Fig. 7 - 20, 58; para. [0025]), but doesn’t specify the eyewire springs to a partially open position.  In the same field of endeavor Tully teaches eyewear with removable lenses having a latch and eyewire whereby the eyewire is configured to spring to a partially open position upon release of the latch (Tully Fig. 1 - 10, 14, 15, 16; page 1:line 94-105; page 2:lines 50-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the eyewire to spring partially open since, as taught by Tully, such action allows for facilitating the mounting of optical lenses in the eyewire (Tully page 2:lines 50-65).
claim 13, Chen 104 in view of Chen 760 and Tully teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Chen 104/Tully further teaches the eyewire at least partially captures the lens when the eyewire is in the partially open position (Chen 104 Fig. 5; Fig. 7; Tully Figs. 1, 2, 5; page 2:lines 50-65).
	As to claim 18, Chen 104 teaches a lens-interchange method for an eyewear having a first eyewire portion and a second eyewire portion (Chen 104 Fig. 1 - 12, 16) and a latch configured for latching the second eyewire portion to the first eyewire portion (Chen 104 Fig. 1 - 20), the method comprising folding a temple of the eyewire to expose a lever of the latch (Chen 104 Fig. 5 - 18, 20, 86), the latch comprising a first portion fixed to the first eyewire portion (Chen 104 Fig. 5 - 28) and a second portion pivotally coupled to the first portion (Chen 104 Fig. 5 - 78, 84), applying a force to the lever to separate the first and second portion (Chen 104 Fig. 5 - 86), the second eyewire is configured to open upon separation of the first and second portions to form a gap between a free end of the second eyewire portion and the first eyewire portion (Chen 104 Fig. 5; Fig. 7; Fig. 8; para. [0025]), enlarging the gap between the free end of the second eyewire portion and the first eyewire portion to release the lens from the eyewear (Chen 104 Fig. 5; Fig. 7; Fig. 8; para. [0025]).
	Chen doesn’t specify the latch is magnetic with first magnetic portion fixed to the first eyewire portion, second magnetic portion pivotally coupled to the first magnetic portion, the second eyewire portion is configured to spring open upon separation of the latch/magnetic portions, and releasing the force on the lever to allow magnetic attraction to return the magnetic portions to a close position.

	In the same field of endeavor Tully teaches eyewear with removable lenses having a latch and eyewire whereby the eyewire is configured to spring to a partially open position upon forming a gap between a free end of first and second eyewire portions (Tully Fig. 1 - 10, 14, 15, 16; page 1:line 94-105; page 2:lines 50-65).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a magnetic latch door and magnetic latch since, as taught by Chen 760, such magnetic latching allows for conveniently fixing and removing lenses with a simplified construction (Chen 760; para. [0006], [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the eyewire to spring partially open since, as taught by Tully, such action allows for facilitating the mounting of optical lenses in the eyewire (Tully page 2:lines 50-65).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 760 as applied to claim 1 above, and further in view of Bove et al. (US 6,679,604 - Bove).
	As to claim 14, Chen 760 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen 760 further teaches the temple is 
	In the same field of endeavor Bove teaches eyewear with temples and hinge with detent configured to hold the temples in a partially folded position (Bove Figs. 1-3 - 22L, 26, 24, 28, 30; col. 4:3-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a detent since, as taught by Bove, such hinge detents for eyewear temples are well known in the art for the purpose of keeping the temple arm in place (Bove col. 4:3-28).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 10-11, although the prior art teaches eyewear as detailed above in claim 8, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 10, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the ramp and causing the latch door open during insertion as claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claim 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claim 19-20, although the prior art teaches a method for interchanging lenses in eyewear as discussed above in claim 18, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 19, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including applying the force and re-engaging without manual opening as claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thorsell et al. (US 10,197,814); Chen (US 2015/0022774); Chen (US 2014/0063439) are cited as additional examples of eyewear. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 27, 2022